Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/26/2021.
Applicant's election with traverse of the product of group I, species A, and sub-species i, in the reply filed on 02/26/2021 is acknowledged.  The traversal is on the ground(s) that no undue burden would be placed on the Examiner if the restrictions were not required and that the Examiner has failed to provide a prima facie reason to support the assertion that the burden is undue.  This is not found persuasive because the Examiner is given a limited amount of time to examine each application, and the statute provides for a patent for an invention, (not multiple inventions).  Although this was not listed by Applicant as a reason supporting prima facie evidence of undue burden, the limited amount of time and this provision in the statute is also considered as prima facie evidence of undue burden.  Therefore, examination of more than one invention in an application is considered to be an undue burden.   
With regard to the election of species requirement, Applicant argues that each of Figures 5, 6, and 7 is a detail of the embodiment of Figure 4.  However, the disclosure .
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaither (US 2011/0193386) in view of Selzer (US 5029822).
Gaither shows an airline seat assembly with a reclining backrest and a fluid springs at 60 and 180, but lacks the specifics of a variable reclination range limiter that is configured to adjust a limit of the reclination range limit for these fluid springs.

It would have been obvious to provide a variable reclination range limiter similar to that taught by Selzer on one or both of the fluid springs of Gaither because doing so would provide the benefit of providing adjustability to the range of recline or tilt provided by the fluid springs 60, 180.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1. A seat assembly comprising:
a backrest that is configured to recline over a reclination range (12, as shown in Figures 1-4 and 30 of Gaither); and
a variable reclination range limiter that is configured to selectively adjust a limit of the reclination range limit (Figure 3 and associated disclosure of Selzer).

2.    The seat assembly of claim 1, further comprising one or more securing studs that are configured to secure the seat assembly to one or more seat tracks within an internal cabin of a vehicle (securing studs shown in Figures 2-4 of Gaither).



4.    The seat assembly of claim 1, wherein the reclination range extends between a fully upright position and a fully reclined position (as shown in Figures 2-4 of Gaither).

5.    The seat assembly of claim 4, wherein the variable reclination limiter selectively adjusts the limit of the reclination range between the fully upright position and the fully reclined position (inherent since the type of limiter shown by Selzer sets a limit within an existing maximum range of extent of the fluid spring to which it is applied).

6.    The seat assembly of claim 5, wherein the variable reclination limiter selectively adjusts the limit of the reclination range to a limited reclination position that is between the fully reclined position and the fully upright position (inherent since the type of limiter shown by Selzer sets a limit within an existing maximum range of extent of the fluid spring to which it is applied).

7.    The seat assembly of claim 1, further comprising a recline piston coupled to the backrest, wherein the variable reclination range limiter is coupled to the recline piston (pistons 60 and/or 180 of Gaither).

8.    The seat assembly of claim 1, wherein the variable reclination range limiter comprises a stroke-limiting sleeve that is adjustably coupled to the recline piston (sleeve 44 shown in Figure 3 of Selzer).

20.    A vehicle comprising: 
an internal cabin (as disclosed in paragraph 0003 of Gaither);
one or more seat tracks within the internal cabin (implied or inherent for the studs shown at the lower end of the seat base in Figures 2-4 of Gaither);
a seat assembly secured to the one or more seat tracks by one or more securing studs (implied or inherent for the studs shown at the lower end of the seat base in Figures 2-4 of Gaither), wherein the seat assembly comprises:
a backrest (12 of Gaither) that is configured to recline over a reclination range (Figures 1-4 of Gaither); and
a variable reclination range limiter that is configured to selectively adjust a limit of the reclination range limit (Figure 3 and associated disclosure of Selzer),
wherein the reclination range extends between a fully upright position and a fully reclined position (as shown in Figures 2-4 of Gaither),
wherein the variable reclination limiter selectively adjusts the limit of the reclination range to a limited reclination position that is between the fully reclined position and the fully upright position (inherent since the type of limiter shown by Selzer sets a limit within an existing maximum range of extent of the fluid spring to which it is applied).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636